Citation Nr: 0508659	
Decision Date: 03/23/05    Archive Date: 04/01/05

DOCKET NO.  04-09 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for heart disease.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from January 1956 to April 
1958.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an August 2003 rating decision of the San Diego, 
California Regional Office (RO) of the United States 
Department of Veterans Affairs (VA).  In that decision, the 
RO denied service connection for heart disease.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  There is no record that the veteran had heart disease 
during service or during the year following service.

3.  Current coronary artery disease is not linked by 
competent medical evidence to the veteran's active duty 
service.


CONCLUSION OF LAW

Heart disease was not incurred or aggravated by service, and 
it may not be presumed to have been so incurred.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veteran's Claims Assistance Act (VCAA), and its 
implementing regulations, address VA's duties to notify a 
claimant of information and evidence necessary to 
substantiate a claim for VA benefits, and to assist a 
claimant in obtaining such evidence.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2004); 38 C.F.R. § 3.102, 3.156, 3.159, 3.326 (2004).  VA is 
not required to provide assistance to a claimant, however, if 
there is no reasonable possibility that such assistance would 
aid in substantiating the claim.  38 U.S.C.A. § 5103A.

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  Between a March 2003 letter and the 
February 2004 statement of the case the RO provided the 
veteran notice of these matters.

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  The veteran's service department medical 
records are not available.  Those records are presumed to 
have been destroyed in a fire that occurred in July 1973 at 
the National Personnel Records Center (NPRC) in St. Louis, 
Missouri.  The United States Court of Appeals for Veteran's 
Claims (Court) has indicated that when a claimant's service 
records are presumed destroyed, the Board has a heightened 
obligation to explain its findings and conclusions, and to 
consider carefully the requirement that the benefit of the 
doubt be resolved in favor of the veteran.  O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  The Board will 
comply with this heightened obligation in addressing the 
veteran's claim.

The veteran's claims file contains VA treatment records from 
2002.  He reports having ongoing treatment at a VA facility.  
He has stated, however, that no physician had ever related 
his current heart disease to his service.  Therefore, the 
Board concludes that there is no reasonable possibility that 
more recent VA treatment records would aid in substantiating 
the veteran's claim.  Additionally, all available identified 
private treatment records have been obtained.  Recent private 
treatment records are associated with the claims file.  The 
veteran has stated that records of earlier treatment are not 
available.

The veteran has not had a VA medical examination.  As the 
information and evidence does not indicate that current heart 
disease may be associated with the veteran's service, the 
Board does not find that a medical examination or opinion is 
necessary to make a decision on the claim.  See 38 U.S.C.A. 
§ 5103A(d).

The veteran was asked in March 2003 to advise VA if there 
were any medical reports he considered relevant to his 
claims, so that VA could help him by getting that evidence.  
In the March 2003 letter and the February 2004 statement of 
the case, VA advised the veteran what evidence VA had 
requested, and what evidence VA had received.  VA 
communications with the veteran did not specifically notify 
the veteran that he needed to submit all evidence in his 
possession.  Nonetheless, the Board concludes that VA's duty 
to assist has been substantially fulfilled.

Fourth, VA issued the March 2003 VCAA letter before the 
initial adverse rating decision of August 2003.  That prior 
notice, in part, fulfills the requirement set forth at 38 
U.S.C.A. § 5103 that a claimant receive VCAA notice prior to 
initial adjudication of the claim.  Any due process error in 
the timing of that notice was cured by the issuance of the 
February 2004 statement of the case, and there is no evidence 
that the appellant was harmed by this chronological sequence 
given that he was subsequently provided ample opportunity to 
submit evidence to substantiate his claim.

Finally, to the extent that VA may have failed to fulfill any 
duty to notify and assist the veteran, the Board finds that 
error to be harmless.  Of course, an error is not harmless 
when it "reasonably affect(s) the outcome of the case."  
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).  In this case, however, because there is not a 
scintilla of evidence that any failure on the part of VA to 
further comply with the VCAA reasonably affects the outcome 
of this case, the Board finds that any such failure is 
harmless.  While perfection is an aspiration, the failure to 
achieve it in the administrative process, as elsewhere in 
life, does not, absent injury, require a repeat performance.  
Miles v. M/V Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 
1985).

Service Connection for Heart Disease

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  In the case 
of certain chronic diseases, including hypertension and 
cardiovascular-renal disease, service connection may be 
presumed if the disease became manifest to a degree of 10 
percent disabling or more within one year after separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a claim, VA shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107.

In July 2004, the veteran had a Travel Board hearing at the 
RO before the undersigned Veterans Law Judge.  The veteran 
testified that he had been told during service that he had an 
irregular heartbeat.  He indicated that he had not been 
diagnosed with heart disease or hypertension during service.  
He stated that he had been released from service eight months 
early.  It was not clear from the veteran's testimony whether 
he was released early from service because of an irregular 
heartbeat.  The veteran did state that his early release was 
not a medical release.

The veteran stated that he began taking medication for high 
blood pressure about a year after he got out of service.  He 
indicated that records of that treatment by a private 
physician were not available.  He stated that no physician 
had told him that his current heart disease was related to 
his service.

The claims file contains VA and private medical records dated 
in 2001 to 2003.  Those records reflect a several year 
history of angina, treated with nitroglycerin tablets.  The 
records contain the diagnosis of coronary artery disease.  
Notably, the records do not discuss the veteran's 
cardiovascular condition prior to the most recent several 
years, and no medical opinion links any current heart 
disorder to his active duty service.

Due to the unfortunate unavailability of the service medical 
records, there is no medical information about the reported 
irregular heartbeat during service.  There also is no record 
of medical treatment for hypertension during the year 
following the veteran's separation from service.  Again, 
however, no physician has found any link between the 
veteran's current coronary artery disease and an irregular 
heartbeat or any other inservice disorder or event.  In the 
absence of competent medical evidence linking any current 
heart disease to service, the preponderance of the evidence 
is against the claim.  As such, the benefit sought on appeal 
must be denied.

In reaching this decision the Board considered the 
appellant's personal opinion that his heart disease is 
related to his military service.  The appellant, however, as 
a lay person untrained in the field of medicine is not 
competent to offer an opinion addressing the etiology of his 
illness.  Espiritu v. Derwinski, 2 Vet.App. 492 (1992).

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the claim, the doctrine is not for 
application.  38 U.S.C.A. § 5107 (West 2002).


ORDER

Entitlement to service connection for heart disease is 
denied.


	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


